Citation Nr: 1628507	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  14-13 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for loss of vision.

3.  Entitlement to service connection for a dental disability.

4.  Entitlement to an initial rating in excess of 40 percent for a back condition.

5.  Entitlement to an effective date earlier than July 22, 2014, for the award of service connection for a back condition.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to March 1983, December 2001 to March 2002, October 2002 to June 2003, and December 2008 to December 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2013 and November 2015 rating decisions of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the January 2013 rating decision is not on appeal as the March 2013 notice of disagreement (NOD) expressly applied only to the March 2013 rating decision.  See 38 C.F.R. § 20.201 (2012) (explaining that while special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with a particular determination).  This is particularly so, where, as here, the Veteran and his attorney failed to file any correspondence suggesting disagreement with the January 2013 rating decision within the one-year appeal period after the Veteran was notified of the decision on January 23, 2013.  See 38 C.F.R. § 20.302(a) (2012).

In October and December 2015, the Veteran's representative submitted statements with evidence indicated a wish to claim an increase in for service-connected major depressive disorder.  The Veteran should file a claim on the appropriate standardized VA form if he wishes to file a claim.

Additionally, the issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated.  See Mays v. Brown, 5 Vet. App. 302 (1993) (holding that a claim for service connection is also considered to be a claim for Class I VA outpatient dental treatment).  The Board cannot take original jurisdiction of this claim.  It is referred to the RO to refer in turn to the appropriate VA Medical Center.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In April 2016, the Veteran submitted a timely NOD on a standardized VA form with the RO's November 2015, rating decision that granted service connection for a back condition and assigned an initial 40 percent disability rating effective July 22, 2014.  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding entitlement to a higher initial rating and an earlier effective date for a back condition.  Because the April 2016 NOD placed the issue in appellate status, the issues must be remanded for the AOJ to issue a SOC.  See 38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In August 2012, the Social Security Administration (SSA) determined that the Veteran has been disabled since March 17, 2011, due to major depressive disorder and hypertension.  Significantly, none of the medical records upon which the SSA disability decision was based have been associated with the claims file.  As such records may be relevant to the appeal, they must be obtained.  See 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Additionally, upon remand, the RO is to obtain complete VA treatment records from November 2015.

With respect to the hypertension claim, the evidence shows blood pressure readings suggestive of hypertension as early as May 29, 2007.  See Periodic health assessments (May 28, 2007; July 15, 2007; April 18, 2008; and July 5, 2008); 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).  Service treatment records covering the Veteran's service from December 2008 to December 2009, including pre- and post- deployment examinations, are negative for any complaints, diagnoses, diagnostic results, or treatment suggesting hypertension.  The earliest evidence of high blood pressure does not appear until March 2011, nearly 15 months after separation from active service.  See Medical record (March 13, 2011) (showing a diagnosis of hypertension and a blood pressure reading of 160/100).

In February 2013, a VA examiner reported that the Veteran's medical records show uncontrolled blood pressure in July 2007 and an initial diagnosis of hypertension on October 18, 2007.  The examiner did not render an opinion as to the etiology of the Veteran's current hypertension.

First, the Board notes that the referenced October 18, 2007, treatment record does not appear to have been associated with the claims file and must be obtained.

Second, the Board finds that a medical opinion is needed to address the nature and etiology of the Veteran's current hypertension.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (finding that an examiner must provide an etiological opinion or explain why such an opinion cannot be provided).  Here, the evidence suggests that the Veteran's hypertension preexisted his period of service from December 2008 to December 2009; however, it was not noted upon entrance to service in December 2008.  Accordingly, the Veteran is presumed sound with respect to hypertension for that period of service, unless there is clear and unmistakable evidence that (i) hypertension preexisted and (ii) was not aggravated during this period of service.  See 38 U.S.C.A. § 1111 (West 2014).

If the presumption of soundness is not rebutted, the issue becomes whether the Veteran had hypertension in service and, if so, whether such hypertension is related to his current hypertension.  Additionally, it is unclear whether the Veteran's service-connected psychiatric disorder caused or aggravated his hypertension.  Significantly, the Veteran's service-connected major depressive disorder resulted in numerous physical profiles throughout service.  See, e.g., Physical Profile (March 28, 2003).  Under these circumstances, further medical development is needed to address the nature and etiology of the Veteran's hypertension.

With respect to the loss of vision claim, the evidence shows that the Veteran was diagnosed with and treated for presbyopia during the period of service from December 2008 to December 2009.  See, e.g, Service treatment record (September 15, 2009).  A November 2009 post-deployment assessment shows that the Veteran reported watery, red eyes.

In February 2013, a VA examiner diagnosed blepharitis, dry eye, pinguecula, hypertensive retinopathy, hyperopia, and presbyopia.  The examiner explained that refractive errors, hyperopia and presbyopia, cause the Veteran's blurred and lost vision and that blepharitis and dry eye cause burning.  The examiner opined that the Veteran's loss of vision is neither due to or related to his active military service.  The rationale was that the Veteran's loss of vision is due to presbyopia, which is the natural aging process of the eye.  The examiner further explained that the Veteran's loss of vision is within the normal progression of loss or change in vision due to age.

For purposes of service connection, a refractive error is a developmental defect and not disease or injury within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015).  In the absence of superimposed disease or injury that created additional disability, service connection is not warranted for a refractive error of the eyes, such as hyperopia and presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  See 38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, VI.II.11.07; VAOPGCPREC 82-90.

The Board finds that an additional medical opinion is needed to address (i) whether hyperopia and/or presbyopia were subjected to a superimposed disease or injury during service that created additional disability and (ii) the nature and etiology of the Veteran's current blepharitis, dry eye, pinguecula, or hypertensive retinopathy.

With respect to the dental claim, compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity (as a result of trauma) or disease such as osteomyelitis, and not the loss of alveolar process as a result of periodontal disease, since such loss is not considered disabling.  See Note, 38 C.F.R. § 4.150, Diagnostic Code 9913 (2015).  If the Veteran cannot show either (or any other disorder under Diagnostic Code 9900-16), he is not entitled to (compensable) service connection because he does not have a disability recognized for service connection purposes.  Additionally, "replaceable missing teeth" is not considered a compensable disability for which service connection can be granted.  38 C.F.R. § 3.381 (2015).

Service treatment records show chronic severe periodontal disease throughout the period of service from December 2008 to December 2009.  See, e.g., Service treatment record (May 13, 2009).  During that period, at least two teeth were extracted and the Veteran received a removable partial denture.  See Service treatment record (May 28, 2009) (showing extraction of teeth numbers 26 and 29).

In February 2013, a VA dental examiner opined that the "installation/insertion of upper and lower teeth [was] most likely caused by or a result of the partial edentulism secondary to the [history] of moderate to severe generalized chronic periodontitis."

Here, the evidence suggests that the Veteran does not have a compensable dental disability for which service connection can be granted.  Specifically, service connection is not warranted for teeth (numbers 26 and 29) extracted due to periodontal disease or replaceable teeth.  The Board, however, must defer disposition of the issue of entitlement to service connection for a dental disability until after the potentially relevant SSA records have been obtained.  While SSA disability benefits were awarded on the basis of major depressive disorder and hypertension, the records upon which the decision was made may contain evidence relevant to the Veteran's dental claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Associate the October 18, 2007, treatment record, which shows a diagnosis of hypertension, and obtain complete VA treatment records from November 2015.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Forward the claims file to an appropriate medical professional in connection with the hypertension claim.  The examiner must review the entire claims file.  Based on this review, the examiner is to address each of the following questions:

(a)  Was hypertension established as chronic during any period of the Veteran's active duty service?  If not, is it at least as likely as not (i.e., is it at least equally probable) that his current hypertension had its onset directly during service, became manifest within a one-year period following discharge from service, or is otherwise causally related to any event or circumstance of active service? 

In answer question (a), the medical professional's attention is directed to the blood pressure readings taken on May 28, 2007; July 15, 2007; April 18, 2008; July 5, 2008; and March 13, 2011.

(b)  Did hypertension preexist any of the Veteran's periods of active service, which occurred from October 1982 to March 1983, December 2001 to March 2002, October 2002 to June 2003, or December 2008 to December 2009?  In responding to this question, please address the blood pressure readings taken on May 28, 2007; July 15, 2007; April 18, 2008; and July 5, 2008.

(c)  If preexisting any period(s) of service, was hypertension aggravated during any period of service? 

How certain are you in your answers to questions (b) and (c)?  Would any doctor with the same information reasonably be able to reach a different conclusion?

(d)  Is it at least as likely as not (i.e., at least equally probable) that the current hypertension is proximately due to, the result of, or caused by a service-connected disability, namely major depressive disorder?

(e)  Is it at least as likely as not (i.e., at least equally probable) that the current hypertension has been aggravated (made worse or increased in severity) by any service-connected disability(ies), such as such as major depressive disorder?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (e), please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

4.  Forward the claims file to an appropriate medical professional in connection with the vision claim.  The examiner must review the entire claims file.  Based on this review, the examiner is to address each of the following questions:

(a)  Was hyperopia or presbyopia subjected to a superimposed disease or injury during service that created additional disability?

(b)  Is it at least as likely as not (i.e., at least equally probable) that the current blepharitis, dry eye, pinguecula, or hypertensive retinopathy is related to the Veteran's service or a service-connected disability?

In answering these questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  Prepare an SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding the issues of entitlement to an initial rating in excess of 40 percent for a back condition and entitlement to an effective date earlier than July 22, 2014, for the award of service connection for a back condition.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

6.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

